Citation Nr: 1741577	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-07 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to prostate cancer and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Joseph Bochicchio, Attorney



ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from December 1961 to April 1973.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the case was subsequently transferred to the VA RO in Columbia, South Carolina.

The Board notes that in the July 2012 rating decision, the RO, finding new and material evidence to exist, reopened and adjudicated certain claims.  While the Board acknowledges that the VA RO has addressed the claim on the merits, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).    


FINDINGS OF FACT

1.  An unappealed July 2009 rating decision denied entitlement to service connection for diabetes mellitus and prostate cancer.  

2.  The evidence associated with the claims file subsequent to the July 2009 rating decision is cumulative or redundant of evidence previously of record, and is not sufficient to raise a reasonable possibility of substantiating the underlying claims of entitlement to service connection for diabetes mellitus or prostate cancer.  

3.  Hypertension is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from active service, and was not caused or permanently worsened by a service-connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  38 U.S.C. §5108 (2012); 38 C.F.R. §3.156 (2017).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  38 U.S.C. §5108 (2012); 38 C.F.R. §3.156 (2017).  

3.  Hypertension was not incurred in or aggravated by active service, the incurrence or aggravation of hypertension during active service may not be presumed, and hypertension is not proximately due to or aggravated by a service connected disability.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the claims to reopen, he Board acknowledges that the Veteran has not been provided a VA examination in response to those claims and that a VA medical opinion has not been obtained in response to that claim.  However, VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159 (c)(4) (2017).

With regard to the Veteran's claim of entitlement to service connection for hypertension, the Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to that claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159 (c)(4) (2017); Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the evidence currently of record is sufficient to decide the claim of entitlement to service connection for hypertension.  Therefore, a VA examination and/or medical opinion are not necessary in this case.

Claims to Reopen

A July 2009 rating decision denied the Veteran's claims of entitlement to service connection for diabetes mellitus and prostate cancer based on findings that the Veteran was not presumed to have been exposed to herbicides during active service and that neither disability was related to active service or was manifest to a compensable degree within one year of the Veteran's separation from active service.   The Veteran did not appeal that decision.  

The pertinent evidence at the time of the July 2009 rating decision included the following: the Veteran's service treatment records, which failed to show that the Veteran was diagnosed with either diabetes mellitus or prostate cancer while on active duty; the Veteran's service personnel records, as well as deck logs from the USS George Clymer, which fail to establish that the Veteran had service in the Republic of Vietnam for purposes of establishing exposure to herbicide; medical records establishing that the Veteran has diabetes mellitus and prostate cancer, but failing to show that either disability is related to his active service; and, a March 2009 statement from the Veteran in which he alleged that he was exposed to herbicides and stated that, while he did not set foot in the Republic of Vietnam, he was aboard the USS George Clymer when it was anchored for six days in Da Nang Harbor.  

The pertinent evidence that has been received since the July 2009 rating decision includes the following: additional medical records establishing that the Veteran is currently diagnosed with diabetes mellitus and prostate cancer; additional copies of excerpts from the Veteran's service personnel records; and, a January 2013 statement from the Veteran in which he further recounts incidents during which he believes he was exposed to herbicides.

The Board finds that the evidence added to the record since the July 2009 rating decision is not new and material.  Service connection for diabetes mellitus and prostate cancer was denied because the Veteran did not establish service in the Republic of Vietnam for purposes of exposure to herbicide, and because it was determined that the Veteran's diabetes mellitus and prostate cancer were not otherwise related to the Veteran's active service and were not manifest to a compensable degree within one year of his separation from service.  The evidence added to the record is cumulative and redundant of evidence that was considered at the time of the July 2009 rating decision.  Further, the additional evidence added to the record fails to establish either that the Veteran was exposed to herbicide during active service, that diabetes mellitus or prostate cancer were related to his active service, or that diabetes mellitus or prostate cancer were present within a year of his separation from service.  Therefore, the evidence added to the record does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for diabetes mellitus or prostate cancer.

Accordingly, reopening of the claims of entitlement to service connection for diabetes mellitus and prostate cancer is not warranted.  

Entitlement to Service Connection for Hypertension

The Veteran has asserted that he has hypertension that is related to his active service, or in the alternative, that his hypertension was caused or aggravated by his diabetes mellitus or prostate cancer.  

Service treatment records are silent for a diagnosis of hypertension while the Veteran was in active service.  At October 1963, November 1963, and July 1964 periodic examination, the Veteran's heart and vascular system were found to clinically normal upon examination and there is no indication from the examination reports that the Veteran was diagnosed with hypertension.  In April 1973, the Veteran was afforded a separation examination. A t that time, the Veteran specifically denied shortness of breath, pain or pressure in his chest, chronic cough, palpitation or pounding heart, and high or low blood pressure.  Further, the Veteran's heart and vascular system were noted to be clinically normal upon examination, and there is no indication from the examination report that the Veteran was found to have hypertension at the time of his separation from active service.    

A review of the post-service medical evidence of record shows that the Veteran receives treatment at the VA Medical Center and from private providers for various ailments.  A review of the treatment notes of record shows that the Veteran has been diagnosed with, and treated for hypertension.  However, there is no indication from the treatment notes of record that the Veteran's diagnosed hypertension was present within one year of his separation from active service or that it has been otherwise related to his active service.  

While the Veteran is competent to report observable symptoms, he is not competent to provide an opinion linking diagnosed hypertension to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case. 

Additionally, while the Veteran has been diagnosed with hypertension, as noted above, there is no indication from the record that the Veteran had hypertension to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  
 
Further, the Board acknowledges that the Veteran has asserted that his hypertension was caused or aggravated by his diabetes mellitus and prostate cancer.  However, in order to establish service connection on a secondary basis, the Veteran must demonstrate evidence of a service-connected disability.  The Veteran is not service-connected for diabetes mellitus or prostate cancer.  Additionally, there is no indication from the record that the Veteran's hypertension was caused or aggravated by his service-connected arthritis.  Therefore, secondary service connection is not applicable in this case.   

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has not been presented and reopening of the claim of entitlement to service connection for diabetes mellitus is denied.  

New and material evidence has not been presented and reopening of the claim of entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for hypertension is denied.




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


